Case 7:17-cv-06597-CS Document 62 Filed 09/27/19 Page 1of5

RECEIVED
Hon. Judge Cathy Seibel. © -- - oo SONY DOCKET UNIE

ee : ~ WOI9SEP 27 PH W: 49

Case #17-cyv-06597

AB INITIO NUNC PRO TUNC BRIBOUR

By, under, through and pursuant:to the absolute authority of Necessity and Emergency By, under, through,
reserving and exercising, plenary immunity and indemnity, v without recourse, without prejudice.

Notice to Agent is Notice to Principal Notice to Principal is Notice to Agent
MAY: NOT, AND SHALL NOT, BE CONST RUED 9 AND/OR ALTERED
NON-TRANSFERABLE

Pursuant to, but not limited to, Freewill Choice circa zero point, Customs circa longer than memory, Declaration
of Independence c 1776, Constitution for the United States of America c1819, Laws of War: Laws and Customs of
War on Land (Hague IV), annex to said convention, international Covenant on Civil and Political Rights and TWEA
c1917 as amended c1933 Bh , ; : : ;
Constructions are to be made liberally, on account of the simplicity of the laity, in order that the thing may
rather have effect than perish. Co. Litt. 36a; Broom, Max. 540. .
Whereas, Justice delayed is Justice denied and Let Justice be done though the:Heavens fall are in fact and truth:
Principles upon which ail rests and emanates from; itis clear that Justice has been delayed.

In response to your recent reply of Mr. and Mrs. Sarichez’s ‘A FORTIORI “was not a procedure of lawful
proceedings even from denying and failing to uphold your duties to intervening'was a violation on your behalf not
following USC Title 42 Sec. 1986 and violating Constitutional Rights of Mr. and Mrs. Sanchez. Mr. and Mrs. Sanchez
have already requested twice.a conference, and twice you denied us with failure to give us proper procedure and *.
due process of law which the adversaries attorney requested orice, and you-allowed in with no problem. Judge |
Cathy Siebel, it seems you are only making an illusion of a process on Mr. and Mrs. Sanchez behalf which is:

allowing legislative judicial tribunals that is operating illegally and unlawfully un/non Constitutional to continue to
have power in violation of the Constitution and you are allowing irreparable harm and damage in bad faith to
happen to Mr. and Mrs. Sanchez. It’s just getting worse with ex parte processes orders, orders of protection based
on false allegations, assumption and presumptions with no due process as always'we have proof, and you also °
knew this was going to happen ‘cause you know the standings of the legislative court under Article-1 of the
constitution and you refused to allow.a third amend for Mr. and Mrs. Sanchez prematurely, we gave Joseph A.

_ Egitte and.all of Dutchess County Family Court and all their public agents and official to clean their dirty hands:and
none do so, which in fact when any public agent or official whether in judicial office or anywhere in public office is
in violation or in question should remove themselves nothing happen. As well when ANYONE who have knowledge
of wrong doing failing. to stop such damage and harm committed. and'NEGLECTS or REFUSES to do so in such
wrongful acts committed shall be liable'to the party injured; both Chief. Judge Colleen McMahon and you Judge
Cathy Seibel, used fictitious flaw and an excuse of case law the younger abstention as an excuse not to intervene
when Mr. and Mrs. Sanchez is not a party to those cases and case law is NOT in the Constitution.. -

Now addressing the court in regard to status. Next, we shall properly address our proper and Lawful status,
standing, capacity, character and condition, which includes and is granted to our Biological Property and Blood-line
Heirs. As Mr, and Mrs. Sanchez is correcting the record and addressing the court in proper term and law form, we —
Mr. and Mrs. Sanchez are Sui Juris in. this Constitutional violation civil claim before you as well Sui Juris in Dutchess
County Family Court-and in any other court of the Wnited State of America on the public record in this matter and

 
Case 7:17-cv-06597-CS Document 62 Filed 09/27/19 Page 2 of 5

are demanding that it be placed on the record, both courts (Southern District Court of United States and Dutchess
County Family Court) are in violation upon Mr. and Mrs. Sanchez Constitutional rights just by forcing a fee to apply
or a pro se/ in forma pauperis application with no means upon allowing We the People to file as Sui Juris as the
Supremacy Clause states. Adjudicator Joseph A. Egitto forcing Mr. and Mrs. Sanchez to be pro se litigants after
telling him we are Sui Juris; Keep in mind without consent or jurisdiction ever being established by adjudicator
Joseph A. Egitto, Mr. and Mrs. Sanchez continue to state we do Not give consent they still proceed unlawfully. Mr.
and Mrs. Sanchez has/have made this very clear stating this on the record also making it clear that the kidnapping
of our Biological Property and Blood-line Heirs anyone will show up; and in our Writs which Jaseph A. Egitto has
been trying to conceal.our legal Writs documents. When after firing attorneys we clearly stated Mr. And Mrs.
Sanchez are “Sui Juris,” We are in no way re-presenting ourselves. That is an impossibility. We are ourselves. There
is no Constitutional counsel, stand by or otherwise, that can be afforded by this alleged COURT as all counsel that
can participate in these fictitious and un/non Constitutional proceedings are all officers of the same unfnon
Constitutional structure and are unable/not permitted to actually and factually provide any Lawful assistance
whatsoever and the courts Constitutionally are to be free to the public not at an extortion charge as you all are
doing even in violation of your own Rule on filing and to be heard Federal Rules of Facts, which an exception of
such is stated just like this matter, let alone United States Supreme Court ruled sovereign people are to use the
courts without payment and free to the public at no: charge.

We even question the title of “Civil Rights complaint” due to fact there are many violations to the living A Men
/Women of this country through the person doctrine which all of New York seem to be doing this Constitutional
violation. There is some confusion as we believe someone or some groups are attempting to simulate Lawful and
Constitutional processes, procedures and lawful government with the foundation of those being the ancient
customs of man on Earth, absent false and fraudulent constructs however formed and formatted by; under and
through most recently the ROMAN CURIA, and previous to that the BABYLONIAN SLAVE DRIVER TECHNIQUES in
conjunction with BABYLONIAN BLACK MAGIC MONIES. It appears to the naked eye and the unsuspecting man that
there is a claim that men were/are under Lawful and Constitutional contracts, and that somehow the alleged
contracts were/are breached, and that somehow these alleged contracts could equate to a criminal liability. We on
behalf of all men object and demand, without recourse, without prejudice, by, under and through Plenary
immunity and indemnification, actual and factual proof be made to appear on the Creation-wide Public Record as
to such validity of an erroneous and fraudulent Presumption/assumption. :

We being of plenary capacity, character, condition, standing, status and. responsibility, s sui juris, under full liability
and complete transparency, do by these Presents, Aver, Affirm, Declare, Notice, Proclaim and Publish the

following, to wit:

We assert, declare and aver that we are the Real-Parties-in-Interest, Holders-in-Due-Course, Secured Parties,
Grantors, Bailors, Administrators, Original Creditors, Custodians and Beneficiaries to, and for, any and all alleged
political and other powers administered by legitimate, lawful and other governments constructed and effectuated
by real-men including , but not limited to, services and goods providers in the nature of government, trusts,
systems, networks, regimes, hierarchies and any and all other limits and constructs of any nature, kind and
construction; We hereby knowingly, willingly, intelligently, intentionally and absolutely cancel, extingutsh and
correct all presumptions and assumptions to the contrary.

The Defendants have agreed to, accepted and acknowledged the alleged Original Contracts as passed and enacted
by the People, by, under and pursuant to the intent of the People, by, under and pursuant to the Oaths and/or
Affirmations taken and subscribed by the defendants and/or the taking of any form and format of compensation
and consideration.

if these purported governments, State of New York aka/dba STATE OF NEW YORK and United States of America
aka/dba UNITED STATES OF AMERICA, exist and operate Lawfully and Constitutionally and not as mere fictions of |
taw, by, under and pursuant to the Constitution for the United States of America c1819, then the same must
absolutely comply to the explicit and limited written directives and authorities contained therein, Any action or
inaction outside the explicitly written limits of the Declaration of Independence c1776 and Constitution for the

 
Case 7:17-cv-06597-CS Document 62 Filed 09/27/19 Page 3 of 5

United States of America c1819 would be ultra virés; thereby voiding and forfeiting, by an operation of law, the
very same Contracts aka Constitutions, and the ability to maintain, enforce and/or claim any and/or alt
interactions, standings, status, characters, conditions, capacities, authorities, jurisdictions, venues, jaw forms
and/or existence in Law, at Law-and otherwise.

We are giving notice to this court and any other public office in conjunction of this court that .... Mr. and Mrs.
Sanchez are not-pro se, Mr. and Mrs. Sanchez-are not‘in forma pauperis that ......Mr: and Mrs. Sanchez are in fact
“Sui Juris” heir of Thee Creator in this and.all actions which we have stated in our three-month update with all
evidence documented. Everyone we contacted for help in proper form are all deemed/ordered to uphold their
duttes as sworn under Oath of your office under preliminary Constitution. U.S. Code 42 section 1986 states it very
clear which Judge Colleen McMahon, Judge Cathy Seibel violated. You allowed the hurt and suffering to continue!
Mr, and Mrs. Sanchez will be waiting for your reply or’our next step. Let’s not waste any more time for what Mr.
and Mrs. Sanchez endured in these criminal acts you are allowing in violation of United States Code that you all
should be abiding by are unlawful un/non Constitutional acts which are treasonous acts to aid abet the legislatives
courts. We all know legislatives courts are a violation on its face!:Mr. and Mrs. Sanchez above all never consented
nor gave jurisdiction to this court it was unlawfully forced, coerce done, silently taken which lead to the kidnapping
of our Biological Property and Blood-line Heir...

IN INVITUM/ INVITO DOMINO... AS...

IN FRAUDEM LEGIS. In fraud of the law. Everything done in fraudem legis! is void i in law. 2 Ves, sen. 455, 156 Bouv.
Inst. n. 585, 3834.

Judicial and other Notice and Cognizance Required
In Application to your Fictional Realm anly

‘

It is an undisputed fact that a trial by a Common Law jury of twelve veniremen of my peers must decide alt issues
of Law and Facts, including my Right to argue the Constitutional bar to state unlawfulness in my.theory of the case,
as provided for under Article il, Section 2, Paragraphs 2; 3, and the Sixth Amendment to the Constitution for the
United States. The court will take notice of Frank v. U.S. 395 U.S.147 (1969) et al, in which the Supreme Court of
the United States has ruled that, "...all sentence must be suspended, dismissed and:expunged when jury trial is .
denied the Accused." The Accused i is aware that any attempt to enforce a fine byt threat of illegal incarceration,
constitutes extortion by the court and/or its officers.

Itis an undisputed fact that court-appointed: counsel | is both incompetent and beholden to the Accused! 5
adversary. see Burgett v v. Texas 389 US. 109 © . :

“Once jurisdiction i is challenged; the court cannot proceed when it clearly appears that thec court lacks jurisdiction,
the court has no authority to reach merits, but rather, should dismiss the action.” Melo v. US, 505 F2d 1026

Marbury v. Madison, 5 US 137- “The constitution of these United States is the supreme law of the land. And any :
law that is repugnant to the Constitution is null and void.”

Brady v. U.S. 116 U.S. 616- “Wavers of constitutional rights net only must they voluntary they must be knowingly
intelligent acts done with sufficient awareness.” :

Us v. Minker, 350 US 179- “Because of what appears to be a lawful command on the surface, many men/women -
because of their respect for what only appears to be law, are cunningly coerced into waving their rights, due to
ignorance of not knowing.”

 
Case 7:17-cv-06597-CS Document 62 Filed 09/27/19 Page 4of5

Miranda V. Arizona 384 US 436, 125- “Where Rights secured by the Constitution are involved, there can be no rule
making or legislation, which would abrogate them. “ :

Cooper v. Aaron, 358 U.S. 1, 78 S. Ct. 1401 (1958}-“No state Legislator or Executive or Judicial officer can war
against the constitution without violating his undertaking to support it.”

Federal and State Courts are/is bound by US Supreme Court rulings. Howlett V. Rose, 496 U.S. 356 (1990) Federal ©
Law and Supreme Court cases apply to State court cases. (Cooper v. Aaron, 358 U.S. 1) (1958), —States are bound
by United States Supreme Court Case decisions not Man/Woman

US v. Will, 449 US 200, 216, 101 S Ct, 471 66 Led2nd 392, 406 (1980) Cohens v Virginia, 19 US (6 Wheat) 264, 404,
SLed 257 (1821)- “when a Judge acts where he or she does not have jurisdiction to act, the judge is engaged in an
act or acts of treason.” 7 .

Any omission of any possible issue, matter,-right, defense, process and/or procedure, or any other term of art
describing, demonstrating and/or utilized to mean the same, is explicitly reserved. :

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the
Original. :

Mr. and Mrs. Sanchez are not a guarantor, acceptor, accommodating party, debtor, surety or any other term of art
describing, demonstrating and/or utilized to mean the same, to and/or for anything Creation-Wide, by the explicit
notice. os

We reserve the right to amend, enhance and/or delete from this document and writing at any time and any place
the need arises, by explicit reservation.

We reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, will full finality, by explicit reservation.

We, Mr. and Mrs. Sanchez, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that
the foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my

knowledge and ability, so help me Creator.

We, Mr. and Mrs. Sanchez, under full liability and complete transparency, do hereby knowingly, willingly,
intelligently and intentionally Affirm, Declare, Proclaim and Publish that this set of documents and tangible
mediums are hereby absolutely and duly affirmed, authorized, declared, stated, made, issued, certified, confirmed,
ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-
confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and secured in their
entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse, without prejudice,
under the penalties of false witness, to the best of my knowledge and ability, governed by, and under, the Laws of
‘the Creator, under the Laws of Creation.

Hereunto | have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to
become affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the 27 day of September, in the Year of my Lord Jesus Christ two thousand nineteen.

NON-TRANFERABLE

 
Case 7:17-cv-06597-CS Document 62 Filed 09/27/19 Page5of5

Heir of the Creator, Real-man Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor,
Bailor, Administrator;Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserve exercised, without limitation, without prejudice, without recourse.

Heir of the Creator, Real-man Living Soul, Secured Party, Hoider-in-Due-Course, Real-Party-in-Interest, Grantor,

Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, resepfed and exercised, wift{dut limitation, without prejudice, without recourse.

Le LEP 36H

  
   
   

 
     
 
